                          Case 21-30710 Document 1 Filed in TXSB on 02/26/21 Page 1 of 15


Fill in this information to identify your case:

United States Bankruptcy Court for the:

SOUTHERN DISTRICT OF TEXAS

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Castex Energy 2005 Holdco, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  One Memorial City Plaza
                                  800 Gessner Rd., Suite 925
                                  Houston, TX 77024
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Harris                                                          Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                           Case 21-30710 Document 1 Filed in TXSB on 02/26/21 Page 2 of 15
Debtor    Castex Energy 2005 Holdco, LLC                                                                Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 2111

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District   SDTX                          When      10/16/17                    Case number   17-35835
                                                  District                                 When                                  Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor     See Rider 1                                                     Relationship            Affiliates
                                                  District   SDTX                          When                              Case number, if known


Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                            Case 21-30710 Document 1 Filed in TXSB on 02/26/21 Page 3 of 15
Debtor   Castex Energy 2005 Holdco, LLC                                                            Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999


15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                         Case 21-30710 Document 1 Filed in TXSB on 02/26/21 Page 4 of 15
Debtor    Castex Energy 2005 Holdco, LLC                                                           Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      February 26, 2021
                                                  MM / DD / YYYY


                             X   /s/ Douglas J. Brickley                                                  Douglas J. Brickley
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Chief Restructuring Officer




18. Signature of attorney    X   /s/ Matthew Okin                                                          Date February 26, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Matthew Okin
                                 Printed name

                                 Okin Adams LLP
                                 Firm name

                                 1113 Vine St., Suite 240
                                 Houston, TX 77002
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (713) 228-4100                Email address      info@okinadams.com

                                 00784695 TX
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
           Case 21-30710 Document 1 Filed in TXSB on 02/26/21 Page 5 of 15




                                              Rider 1

       As of the date hereof, each of the entities listed below (the “Debtors”) filed a petition in
the Bankruptcy Court for the Southern District of Texas for relief under chapter 11 of title 11 of
the United States Code. The Debtors will move for joint administration of these cases under the
case number assigned to the chapter 11 case of Castex Energy 2005 Holdco, LLC.

    1.   Castex Energy 2005 Holdco, LLC
    2.   Castex Energy 2005, LLC
    3.   Castex Energy Partners, LLC
    4.   Castex Offshore, Inc.




527028.000004 24769209.1
                          Case 21-30710 Document 1 Filed in TXSB on 02/26/21 Page 6 of 15




                                                               United States Bankruptcy Court
                                                                     Southern District of Texas
 In re      Castex Energy 2005 Holdco, LLC                                                               Case No.
                                                                                 Debtor(s)               Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Castex Energy 2005 Holdco, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable]




 February 26, 2021                                                   /s/ Matthew Okin
 Date                                                                Matthew Okin
                                                                     Signature of Attorney or Litigant
                                                                     Counsel for Castex Energy 2005 Holdco, LLC
                                                                     Okin Adams LLP
                                                                     1113 Vine St., Suite 240
                                                                     Houston, TX 77002
                                                                     (713) 228-4100 Fax:(888) 865-2118
                                                                     info@okinadams.com




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                       Best Case Bankruptcy
        Case 21-30710 Document 1 Filed in TXSB on 02/26/21 Page 7 of 15




       CASTEX ENERGY 2005 HOLDCO, LLC AND CASTEX OFFSHORE, INC.

                 UNANIMOUS CONSENT OF THE BOARD OF DIRECTORS
                         IN LIEU OF SPECIAL MEETING

       The undersigned, being the Board of Directors (the “Board”) of Castex Energy 2005

Holdco, LLC, a Delaware limited liability company, and Castex Offshore, Inc., a Texas

corporation, do hereby consent to the adoption of, and hereby ratify, the resolutions attached

hereto, which resolutions shall be deemed to be adopted as of the date hereof and to have the same

force and effect as if such resolutions were adopted by the Board at a duly convened meeting held

for such purpose pursuant to Article IV of the Limited Liability Company Agreement of Castex

Energy 2005 Holdco, LLC and Article VI of the Amended and Restated Bylaws of Castex

Offshore, Inc.

       IN WITNESS WHEREOF, the undersigned has executed this consent as of the 26th day of

February, 2021.

                                     CASTEX ENERGY 2005 HOLDCO, LLC on behalf of
                                     itself and its subsidiaries, CASTEX ENERGY 2005, LLC
                                     and CASTEX ENERGY PARTNERS, LLC


                                     By:        /s/ David Alexander
                                             Name: David Alexander
                                             Title: Significant Member Appointed Director


                                     By:        /s/ Daniel Gillett
                                             Name: Daniel Gillett
                                             Title: Director


                                     By:        /s/ Gregory L. Miller
                                             Name: Gregory L. Miller
                                             Title: Director


                                     By:        /s/ Richard Sherrill
                                             Name: Richard Sherrill
                                             Title: Director
Case 21-30710 Document 1 Filed in TXSB on 02/26/21 Page 8 of 15




                      CASTEX OFFSHORE, INC.



                      By:      /s/ David Alexander
                            Name: David Alexander
                            Title: Director


                      By:      /s/ Daniel Gillett
                            Name: Daniel Gillett
                            Title: Director


                      By:      /s/ Gregory L. Miller
                            Name: Gregory L. Miller
                            Title: Director


                      By:      /s/ Richard Sherrill
                            Name: Richard Sherrill
                            Title: Director




                               2
         Case 21-30710 Document 1 Filed in TXSB on 02/26/21 Page 9 of 15




                     RESOLUTIONS OF THE BOARD OF DIRECTORS

       WHEREAS, a meeting (the “Meeting”) of the Board of Directors (the “Board”) of Castex
Energy 2005 Holdco, LLC (the “Company”) was held, commencing at 10:30 a.m. (Central
Standard Time) on November 18, 2020;

        WHEREAS, pursuant to Article IV of the Limited Liability Company Agreement of
Castex Energy 2005 Holdco, LLC (the “Company Agreement”), and Article V of the Amended
and Restated Bylaws of Castex Offshore, Inc. the Board has the authority to appoint officers and
enter into the following resolutions on behalf of the Company and its wholly owned subsidiaries;

        WHEREAS, upon a motion made by Mr. Alexander and seconded by Messrs. Miller and
Gillett (with Mr. John Stoika abstaining) at the Meeting, the Board voted in favor of moving
forward with and finalizing an agreement with The Claro Group, LLC (“Claro”), appointing Mr.
Douglas J. Brickley to serve as the Chief Restructuring Officer (“CRO”) of the Company and its
wholly owned subsidiaries, Castex Energy 2005, LLC, Castex Energy Partners, LLC, and Castex
Offshore, Inc. (together with the Company, each, a “Filing Entity” and collectively, the “Filing
Entities”);

       WHEREAS, Mr. Brickley has served as the Filing Entities’ CRO at all material times
since his appointment by the Board in November 2020, subject to the terms of the Company’s
agreement with Claro;

        WHEREAS, on or about November 20, 2020 Mr. John R. Stoika resigned from his
position as a director on the Board of the Company and Castex Offshore, Inc., leaving Messrs.
Alexander, Gillett, Sherrill and Miller as the only remaining directors of each of the respective
boards;

        WHEREAS, on February 6, 2021, upon motion made by Mr. Alexander and seconded by
Mr. Miller, the Board unanimously voted in favor of forming a Special Committee of the Board
(the “Special Committee”) consisting of two independent directors, Messrs. Sherrill and Gillett, to
engage in the solicitation, evaluation, negotiation, and general oversight of a potential restructuring
transaction, including a potential filing under title 11 of the United States Bankruptcy Code (the
“Bankruptcy Code”);

        WHEREAS, the Board and Special Committee have had the opportunity to consult with
the Chief Restructuring Officer, Claro, and other advisors of the Company, has reviewed the
materials presented by the parties regarding the liabilities and liquidity situation of the Company,
the strategic alternatives available to it, and the effect of the foregoing on the Company’s business;

        WHEREAS, the Special Committee, after consideration, has recommended to the Board
that the Company and its subsidiaries take the actions set forth herein, including filing petitions
seeking relief under the provisions of chapter 11 of the Bankruptcy Code;

       WHEREAS, the Board of the Company and Castex Offshore, Inc., by unanimous written
consent, have deemed it advisable and in the best interests of the Company, and its creditors,
members, and other interested parties, that the Company and its subsidiaries, Castex Energy 2005,
LLC, Castex Energy Partners, LLC, and Castex Offshore, Inc, file petitions seeking relief under
        Case 21-30710 Document 1 Filed in TXSB on 02/26/21 Page 10 of 15




the provisions of chapter 11 of the Bankruptcy Code for the purpose of restructuring the
Company’s business affairs and effectuating an orderly liquidation of its assets;

        WHEREAS Castex Energy 2005 Holdco, LLC, as the sole managing member of Castex
Energy 2005, LLC, hereby authorizes, ratifies and adopts these resolutions, and all actions set forth
herein, on behalf of Castex Energy 2005, LLC; and,

        WHEREAS Castex Energy 2005, LLC, as the sole managing member of Castex Energy
Partners, LLC hereby authorizes, ratifies and adopts these resolutions, and all actions set forth
herein, on behalf of Castex Energy Partners, LLC.

                NOW, THEREFORE, BE IT:

Chapter 11 Filings

         RESOLVED, that the Board, at the recommendation of the Special Committee, has
determined that it is desirable and in the best interests of the Company, its equity holders, its
creditors as a whole, and other parties in interest, that the Filing Entities file voluntary petitions for
relief (the “Petitions”) and commence cases (the “Chapter 11 Cases”) under chapter 11 of the
Bankruptcy Code in the United States Bankruptcy Court for the Southern District of Texas (the
“Bankruptcy Court”);

        FURTHER RESOLVED, that the Board, at the recommendation of the Special
Committee, hereby authorizes, directs, empowers and appoints Douglas J. Brickley, including his
authorized agent(s) and/or delegate(s) (the “Authorized Representative”), as the Filing Entities’
authorized representative and Chief Restructuring Officer, to act in the name and on behalf of the
Filing Entities, to: (i) execute and verify the Petitions as well as all other ancillary documents, and
to cause the Petitions to be filed with the Bankruptcy Court, and to make or cause to be made prior
to the execution thereof any modifications to the Petitions or ancillary documents; (ii) execute,
verify, and file or cause to be filed all of the petitions, schedules, lists, motions, applications, and
other papers or documents advisable, appropriate, convenient, desirable or necessary in connection
with the foregoing; and (iii) to conduct the restructuring and execute all documents or papers
necessary or desirable to effectuate the proposed restructuring;

Retention of Professionals

        FURTHER RESOLVED, that the Board, at the recommendation of the Special
Committee, hereby authorizes and directs the Authorized Representative, in the name and on
behalf of each of the Filing Entities, to employ any individual and/or firm as counsel, professionals,
consultants, financial advisors or investment bankers to the Filing Entities as the Authorized
Representative may deem advisable, appropriate, convenient, desirable or necessary to represent
and assist the Filing Entities in carrying out their duties under the Bankruptcy Code and any other
applicable law;

       FURTHER RESOLVED, that the Board, at the recommendation of the Special
Committee, hereby authorizes and directs the Authorized Representative, in the name and on
behalf of each of the Filing Entities, to employ The Claro Group, LLC, as financial advisors, to
represent and assist the Filing Entities in carrying out their duties under the Bankruptcy Code, and



                                                    4
        Case 21-30710 Document 1 Filed in TXSB on 02/26/21 Page 11 of 15




to take any and all actions to advance the Filing Entities’ rights and obligations; and in connection
therewith, the Authorized Representative is, with power of delegation, hereby authorized and
directed to execute appropriate retention agreements, pay appropriate retainers, and to cause to be
filed an appropriate application for authority to retain the services of The Claro Group, LLC;

        FURTHER RESOLVED, that the Board, at the recommendation of the Special
Committee, hereby authorizes and directs the Authorized Representative, in the name and on
behalf of each of the Filing Entities, to employ the law firm of Okin Adams LLP, as general
bankruptcy counsel to represent and assist the Filing Entities in carrying out their duties under the
Bankruptcy Code, and to take any and all actions to advance the Filing Entities’ rights and
obligations, including filing any motions, objections, replies, applications, or pleadings; and in
connection therewith, the Authorized Representative, with power of delegation, is hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers, and
to cause to be filed appropriate applications for authority to retain the services of Okin Adams
LLP;

        FURTHER RESOLVED, that the Board, at the recommendation of the Special
Committee, hereby authorizes and directs the Authorized Representative, in the name and on
behalf of each of the Filing Entities, to employ the law firm of Thompson & Knight LLP, as special
counsel and conflicts counsel to the Filing Entities and to take any and all actions to advance the
Filing Entities’ rights and obligations as more fully set forth in their engagement agreement; and
in connection therewith, the Authorized Representative, with power of delegation, is hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers, and
to cause to be filed appropriate applications for authority to retain the services of Thompson &
Knight LLP;

        FURTHER RESOLVED, that the Board, at the recommendation of the Special
Committee, hereby authorizes and directs the Authorized Representative, in the name and on
behalf of each of the Filing Entities, to employ the firm of Donlin, Recano & Company, Inc. as
notice, claims, and balloting agent to represent and assist the Filing Entities in carrying out their
duties under the Bankruptcy Code, and to take any and all actions to advance the Filing Entities’
rights and obligations; and in connection therewith, the Authorized Representative, with power of
delegation, is hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers, and to cause to be filed an appropriate application for authority to retain the
services of Donlin, Recano & Company, Inc.;

General Resolutions

        FURTHER RESOLVED, that the Board, at the recommendation of the Special
Committee, hereby authorizes and empowers the Authorized Representative, in the name and on
behalf of each of the Filing Entities (in addition to the specific authorizations heretofore conferred
upon the Authorized Representative), to take or cause to be taken any and all such other and further
action, and to execute, acknowledge, deliver, and file any and all such agreements, certificates,
instruments, and other documents and to pay all expenses, including but not limited to filing fees,
in each case as in such Authorized Representative’s judgment, shall be necessary, appropriate,
desirable, or proper in order to fully carry out the intent and accomplish the purposes of these
resolutions adopted herein;




                                                  5
        Case 21-30710 Document 1 Filed in TXSB on 02/26/21 Page 12 of 15




        FURTHER RESOLVED, that the Board and Special Committee have received sufficient
notice of the actions and transactions relating to the matters contemplated by the foregoing
resolutions, as may be required by the organizational documents of any of the Filing Entities, or
hereby waives any right to have received such notice;

       FURTHER RESOLVED, that the Board, at the recommendation of the Special
Committee, hereby authorizes and approves the Filing Entities’ use of cash collateral in the Chapter
11 Cases;

        FURTHER RESOLVED, that the Board, at the recommendation of the Special
Committee, hereby in all respects approves, confirms and ratifies as the true acts and deeds of the
Filing Entities, all acts, actions, and transactions relating to the matters contemplated by the
foregoing resolutions done in the name and on behalf of the Filing Entities, which acts would have
been approved by the foregoing resolutions except that such acts were taken before the adoption
of these resolutions, with the same force and effect as if each such act, transaction, agreement, or
certificate has been specifically authorized in advance by resolution of the Board; and,

         FURTHER RESOLVED, that the Board, at the recommendation of the Special
Committee, hereby authorizes and empowers the Authorized Representative to take all actions or
to not take any action in the name of and on behalf of the Filing Entities with respect to the
transactions contemplated by these resolutions hereunder as the Authorized Representative shall
deem necessary, appropriate, desirable, or proper in such Authorized Representative’s reasonable
business judgment as may be necessary, appropriate, desirable, or proper to effectuate the purposes
of the transactions contemplated herein.

                                         *       *       *




                                                 6
                         Case 21-30710 Document 1 Filed in TXSB on 02/26/21 Page 13 of 15




 Fill in this information to identify the case:

 Debtor name         Castex Energy 2005 Holdco, LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                 amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                  Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)
                  Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                  Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
                  Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
                  Schedule H: Codebtors (Official Form 206H)
                  Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                  Amended Schedule
                  Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                  Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          February 26, 2021                       X /s/ Douglas J. Brickley
                                                                       Signature of individual signing on behalf of debtor

                                                                       Douglas J. Brickley
                                                                       Printed name

                                                                       Chief Restructuring Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                       Case 21-30710 Document 1 Filed in TXSB on 02/26/21 Page 14 of 15



Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest
                                                                                                                                                                                      26-Feb
A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor disputes. Do not include claims by any person
or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value
places the creditor among the holders of the 30 largest unsecured claims


Name of creditor and complete                Name, telephone number, and                Nature of the claim   Indicate if        Amount of unsecured claim
mailing address, including zip code          email address of creditor                  (for example, trade   claim is           If the claim is fully unsecured, fill in only unsecured
                                             contact                                    debts, bank loans,    contingent,        claim amount. If claim is partially secured, fill in
                                                                                        professional          unliquidated,      total claim amount and deduction for value of
                                                                                        services, and         or disputed        collateral or setoff to calculate unsecured claim.
                                                                                        government
                                                                                        contracts)


                                                                                                                                 Total claim, if        Deduction for       Unsecured claim
                                                                                                                                 partially secured      value of collateral
                                                                                                                                                        or setoff
  1 CASTEX ENERGY, INC.                                                                 Trade                 Contingent,                                                      $ 9,152,235.76
    333 N. SAM HOUSTON PWKY. EAST,                                                                            Disputed
    SUITE #1060 HOUSTON, TX 77060
  2 SHORE OFFSHORE SERVICES, LLC             cody@shoreoffshore.com                     Trade                                                                                  $ 2,002,882.37
    20333 STATE HWY 249, STE. 200,
    HOUTON, TX 77070


  3 WALTER OIL & GAS CORPORATION                                                        Trade                                                                                  $ 1,524,541.73
    P.O. BOX 301007, DALLAS, TX 75303-
    1007

  4 FIELDWOOD ENERGY LLC                     shane.smith@fwellc.com                     Trade                                                                                  $     383,220.70
    2000 W SAM HOUSTON PARKWAY,
    SUITE 1200, HOUSTON, TX 77042

  5 W & T OFFSHORE, INC.                                                                Trade                                                                                  $     247,588.52
    DEPT. 611, P.O. BOX 4346, HOUSTON,
    TX 77210-4346
  6 TEXAS PETROLEUM INVESTMENT                                                          Trade                                                                                  $     186,084.76
    COMPANY
    5850 SAN FELIPE, SUITE 250,
    HOUSTON, TX 77057
  7 PETRA CONSULTANTS, INC.                  amay@petracon.com                          Trade                                                                                  $     181,905.49
    201 RUE IBERVILLE, SUITE 400,
    LAFAYETTE, LA 70508
  8 RC LOGISTICS, LLC                                                                   Trade                                                                                  $     154,324.40
    P.O. BOX 160, LAROSE, LA 70373

  9 WOOD GROUP PSN, INC.                                                                Trade                                                                                  $     134,469.71
    P.O. BOX 301415, DALLAS, TX 75303-
    1415

 10 DANOS, LLC                                                                          Trade                                                                                  $     133,406.52
    3878 WEST MAIN STREET, GRAY, LA
    70359
 11 EXPEDITORS & PRODUCTION                                                             Trade                                                                                  $     128,428.23
    SERVICES CO, INC
    P.O. BOX 80644, LAFAYETTE, LA 70598

 12 ISLAND OPERATING COMPANY, INC.                                                      Trade                                                                                  $     127,085.31
    DEPT 3998, PO BOX 123998, DALLAS,
    TX 75312-3998

 13 BARRY GRAHAM SERVICE, L.L.C. P.O. jobeth@bgos.net                                   Trade                                                                                  $     124,762.55
    BOX 982, BAYOU BATRE, AL 36509


 14 UPSTREAM INSURANCE BROKERS                                                          Insurance                                                                              $     112,631.40
    2020 N. MEMORIAL WAY, HOUSTON,
    TX 77007
                      Case 21-30710 Document 1 Filed in TXSB on 02/26/21 Page 15 of 15


Name of creditor and complete              Name, telephone number, and     Nature of the claim   Indicate if     Amount of unsecured claim
mailing address, including zip code        email address of creditor       (for example, trade   claim is        If the claim is fully unsecured, fill in only unsecured
                                           contact                         debts, bank loans,    contingent,     claim amount. If claim is partially secured, fill in
                                                                           professional          unliquidated,   total claim amount and deduction for value of
                                                                           services, and         or disputed     collateral or setoff to calculate unsecured claim.
                                                                           government
                                                                           contracts)


                                                                                                                 Total claim, if        Deduction for       Unsecured claim
                                                                                                                 partially secured      value of collateral
                                                                                                                                        or setoff
 15 CROSBY ENERGY SERVICES                 smatherne@crosbyenergy.com      Trade                                                                               $     110,636.89
    P.O.BOX 1489, LAROSE, LA 70373


 16 OFFSHORE MARINE CONTRACTORS,                                           Trade                                                                               $     100,665.00
    INC.
    133 WEST 113TH STREET, CUT OFF,
    LA 70345
 17 PETROLEUM SOLUTIONS                                                    Trade                                                                               $      97,325.70
    INTERNATIONAL, LLC
    P.O. BOX 52285, LAFAYETTE, LA 70505-
    2285
 18 JOHN W STONE OIL DIST., LLC DEPT                                       Trade                                                                               $      93,250.63
    322, PO BOX 4869, HOUSTON, TX
    77210-4869

 19 AMPOL                                                                  Trade                                                                               $      91,480.00
    401 WEST ADMIRAL DOYLE, NEW
    IBERIA, LA 70560
 20 DIVERSE SAFETY AND SCAFFOLDING. flasseigne@diversesafetyscaffold.com   Trade                                                                               $      90,914.53
    LLC
    4308 WEST HIGHWAY 90, NEW IBERIA,
    LA 70560
 21 ARCHROCK  PARTNERS OPERATING                                           Trade                                                                               $      71,786.26
    LLC
    PO BOX 201160, DALLAS, TX 75320-
    1160
 22 RLC, LLC                                                               Trade                                                                               $      53,361.64
    430 NORTH EOLA ROAD, BROUSSARD,
    LA 70518

 23 UNITED PRODUCTION &                                                    Trade                                                                               $      45,644.48
    CONSTRUCTION SERVICES INC
    4110 COTEAU RD, NEW IBERIA, LA
    70560
 24 ESSI CORPORATION                       acormier@essicorp.com           Trade                                                                               $      45,034.00
    200 CUMMINGS RD, BROUSSARD, LA
    70518

 25 AMERICAN EAGLE LOGISTICS                                               Trade                                                                               $      38,709.67
    PO BOX 896829, CHARLOTTE, NC
    28289-6829

 26 DATASITE LLC                           service@merrillcorp.com         Trade                                                                               $      34,848.56
    733 S MARQUETTE AVE., SUITE 600,
    MINNEAPOLIS, MN 55402

 27 SAFETY CONTROLS, INC.                  ann.colonna@rig.net             Trade                                                                               $      29,083.40
    410 COMMERCIAL PKWY,
    BROUSSARD, LA 70518

 28 A-PORT LLC                             lillyh@a-portllc.com            Trade                                                                               $      28,783.97
    100 COMMISSION BLVD, LAFAYETTE,
    LA 70508

 29 FLUID CRANE & CONSTRUCTION, INC. jrenard@fluidcrane.com                Trade                                                                               $      27,870.48
    PO BOX 386, ABBEVILLE, LA 70511


 30 SEATRAX INC.                                                           Trade                                                                               $      26,445.39
    218 GUNTHER LANE, BELLE CHASSE,
    LA 70037
